DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention.  Claim 1 recites, “breathable opaque fabric”.  However, the fabric show in instantly filed drawings is not opaque, in that there 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “two or more composite processing yarns of different linear density ratios…”; this recitation is unclear because there is no clear basis or point of reference to determine said “ratio”.  What items are being compared to form so-called ratio?  Further claim 1 recites, “the composite processing yarns with different linear density ratios are sequentially arranged in a different density way…”; this recitation has no clear meaning in the art of woven fabric design and production.  Again what are the benchmarks to determine, “in a different density way”?  Warp/weft yarn weaving density?  Warp/weft yarn linear density? Overall fabric density?  Overall fabric weaving density?
Claim 3 recites, “the warp composite processing yarn comprises polyester fiber and elastic fiber are arranged in sequence of 150D/40D and 70D/40D, and the weft …sequentially arranged with weft density variation in 150D/40D per 75 strips and 70D/40D per 70 strips…”; this recitation is unclear with no clear meaning in the weaving 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, to the extent they are understood by the examiner is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0096073 (Stoppa et al.).
Regarding claim 1, ‘073 discloses: “The treated corespun yarn is then woven to form a shirting fabric 20a. The corespun elastomeric composite yarn preferably is used as the weft in the weave for a shirting fabric. The corespun elastomeric composite yarn optionally may be used in the warp direction, although more frequently a nonelastomeric yarn will be used in the warp (par. 37).”
The ‘hard yarn’ of the ‘corespun yarn’ is disclosed as various fibers including claimed polyester (par. 38) and the elastic fiber of the ‘corespun yarn’ is spandex.

Regarding claimed ‘arrangement’ in a ‘different density way’, the recitation is unclear as stated in 112 rejection above.  ‘073 does teach variations in weaving density represented commonly in the weaving arts through the measure referred to as “Cover factor”, so in that respect ‘073 does teach the use of weaving that fabric in different ‘cover factors’ in the warp and weft direction in par. 40 of the detailed description.
Therefore it appears that ‘073 does teach all of the discernible limitations of claim 1, with the exception of so-called different linear density ratios.  ‘073 does teach different linear densities for the fibers of the composite yarn and does teach various fabric properties including fabric breathability and comfort as a result of the yarn/fibers used in the fabric.
Therefore it would have been an obvious variant to one of ordinary skill in the art at the time of filing the invention to modify the linear density ratios of the fibers used in the composite yarn to affect the fabric’s desired properties including breathability and comfort.
Regarding claim 2, ‘073 fully discloses both warp and weft composite yarns are ‘processed by’ polyester and spandex (elastic) fibers.

Regarding recited linear density fractions/ratios, ‘073 discloses: “The spandex may have 17 to 33 dtex, for example 22 to 33 dtex. For this composite yarn, the spandex draft is kept at about 2.7.times. or less. When the hard fiber or yarn is cotton, the hard yarn count, Ne, may be about 20 to about 80, for example from about 30 to about 60.”  As above recited linear density fractions/ratios are an unclear limitation.
Regarding claimed ‘arrangement’ with ‘weft density variation’, the recitation is unclear as stated in 112 rejection above.  ‘073 does teach variations in weaving density represented commonly in the weaving arts through the measure referred to as “Cover factor”, so in that respect ‘073 does teach the use of weaving that fabric in different ‘cover factors’ in the warp and weft direction in par. 40 of the detailed description.
It appears that ‘073 does teach all of the discernible limitations of claim 3, with the exception of so-called different linear density ratios and variations.  ‘073 does teach different linear densities for the fibers of the composite yarn and does teach various fabric properties including fabric breathability and comfort as a result of the yarn/fibers used in the fabric.
Therefore it would have been an obvious variant to one of ordinary skill in the art at the time of filing the invention to modify the linear density ratios of the fibers used in the composite yarn to affect the fabric’s desired properties including breathability and comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various fabric references have been attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732